DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greuel et al. (US Pub. No. 2013/0207002 A1) in view of Kaufmann et al. (US Pub. No. 2018/0120157 A1).
As to claim 1, Greuel et al. teaches a semiconductor-based UV light source for a spectral analysis device (suitable for said purpose), the semiconductor-based UV light source comprising: a housing in which at least one semiconductor-based emitter for emitting UV light is accommodated (LED lamp, UV-C in ¶ [0017]), and in which a beam path is formed between the semiconductor-based emitter and a beam exit point for a working beam (implicit in emitting the light), wherein the semiconductor-based emitter is designed to emit excitation light having an average wavelength in the range of 150 to 270 nm (Fig. 2, approximately 150-250 nm), in that a phosphor is provided in the beam path, which partially absorbs the excitation light and emits a phosphor radiation (Fig. 2) which has a spectral bandwidth of at least 50 nm in the wavelength range of 200 to 400 nm (Fig. 2, approximately 250-300 nm).
Greuel is silent about the excitation light and phosphor radiation are overlaid to form a working beam.
However, in the same field or endeavor, Kaufmann et al. teaches overlapping excitation light and phosphor radiation to form a working beam such that visible light can be used to align the light emitted by the device with a target area, making the device easier to handle (¶ [0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the teaching of Kaufmann to the emission device of Greuel in order to allow both UV and visible light to overlap in the beam so that the target area can be illuminated making the device easier to handle.
As to claim 2, Greuel et al. teaches the working beam has a spectrum including at least the wavelength range of 260 to 310 nm (Fig. 2).
As to claims 3 and 4, While Greuel in view of Kaufmann is silent about a spectral contribution of the excitation light to the spectral bandwidth of the working radiation is less than 50%, such a device would be a result of mere optimization of a result effective variable. Too much contribution from the excitation light would result in not enough phosphor radiation, thus lowering the efficiency of the device. It would have been obvious to one of ordinary skill in the art to optimize the amount of spectral contribution of the excitation light to be less than 50% in order to create as efficient device as possible while still maintaining the benefits of Kaufmann.
As to claims 5-10, Greuel et al. teaches a phosphor layer as a coated dome and thus a means for guiding the excitation light to some amount (¶ [0024]), the phosphor overlays the excitation source and thus the shortest distance between exit surface and entry surface is less than 5 mm (¶ [0024]). Further, Kaufmann teaches the phosphor-containing layer transmitting the excitation light. The motivation to combine is the same as in claim 1. Finally, the notes that a thickness of 5 to 100 microns for a phosphor layer is well known in the art and would be an obvious choice as part of the optimization when incorporating the teachings of Kaufmann in order to use layer thickness to optimize the amount of excitation light included in the beam.
As to claim 11, Greuel et al. teaches the semiconductor-based emitter includes an emitter housing having an exit window for the excitation light which is coated using the phosphor-containing layer (¶ [0024]).
As to claim 12, Greuel et al. teaches the beam exit point is formed as a light exit opening of the housing and is covered using a window made of a UV-transmissive material, which is coated using the phosphor-containing layer (for instance a coated bulb or lens ¶ [0024]).
As to claim 13, Greuel et al. teaches the phosphor-containing layer applied to a carrier which is arranged between the semiconductor-based emitter and the beam exit point and is transmissive to the excitation light and to the working beam (for instance a coated bulb or lens ¶ [0024]).
As to claim 14, while Greuel et al. teaches a dome or bulb, an optical fiber represents an obvious variant for light control and emission which would have been obvious to one of ordinary skill in the art based on being a known and obvious equivalent. 
As to claim 15, Greuel et al. teaches the semiconductor-based emitter includes an emitter housing into which the phosphor is introduced (for instance a coated bulb or lens ¶ [0024]).
As to claim 16, while Greuel et al. teaches a dome or bulb, a cavity of a capillary or a hollow core fiber represents an obvious variant for light control and emission which would have been obvious to one of ordinary skill in the art based on being a known and obvious equivalent. 
As to claim 17, Greuel et al. teaches the phosphor is arranged in the beam path in such a way that excitation radiation is reflected and/or scattered thereon (for instance a coated bulb or lens ¶ [0024], scattering and reflections are inherent phenomena at optical interfaces).
As to claim 18, Greuel et al. is silent about the phosphor being a cerium-doped mixed oxide. It is the Examiner’s position that addition cerium doped oxides in a phosphor blend is common in the art to alter emission spectra in the visible and invisible ranges. It would have been obvious to one of ordinary skill in the art to add cerium doped oxides to the phosphor mixture in order to optimize the emission characteristics of either the visible or invisible part of the output spectrum.
As to claim 19, Greuel et al. teaches the semiconductor-based emitter is a light-emitting diode (LED) or a laser, and is designed to emit the excitation light having an average wavelength in the range of 200 to 270 nm, and in that the working beam has a spectral bandwidth of at least 100 nm (Fig. 2).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875